POULIOT, J.
This matter is before the Court on defendant’s motion for a new trial after a jury trial had returned a verdict for the plaintiff for $232.76.
The action is the result of a collision between plaintiff’s and defendant’s automobiles at Westminster 'Street and Bainbridge Avenue, in the City of Providence, on January 29, 1931, at 4:30 o’clock in the afternoon.
The plaintiff had come out of Bain-bridge Avenue into Westminster Street after slowing down as he came to the corner and looking in both directions. He saw that Westminster .Street was clear for some distance both ways and started to cross while in second speed. He had gotten to a point between the two sets of ear .rails on Westminster Street when he was struck on the rear end of his automobile and turned around.
The defendant’s car was proceeding up Westminster Street, Bainbridge Avenue being on its right. The operator saw the radiator of a car in Bainbridge Avenue which he thought was parked but which turned out to be the plaintiff’s car. He said plaintiff came out of Bainbridge Avenue very rapidly; that he himself stopped between five and six feet before reaching Bain-bridge Avenue, and that the plaintiff’s car cut in to its left and struck him while he was stopped. ‘
The jury had a disputed question of fact to determine. It had the opportunity of seeing the witnesses on the stand, and of observing the manner in which they told their stories, to help it decide which of the parties presented the more credible version of the collision.
The Court approves the verdict as reached, as it agrees with the jury that *251the plaintiff has proved his claim by a fair preponderance of the evidence. The damages are not excessive and the amount awarded is also proved.
Motion for new trial denied.